PER CURIAM.
The petition to revise was disposed of by reversing the order below and remanding the cause “for further proceedings in accordance with this opinion.”
The question presented by the petition to revise was the propriety of allowances to certain creditors for expenses incurred through services of counsel. We held that such allowance might *309be made by the district judge, where property transferred or concealed by a bankrupt had been through the efforts of such counsel recovered for the benefit of the estate, such allowance to he reasonable in amount.
As to two of the allowances, we accepted the finding of the District Court that service of the sort referred to for the benefit of the estate had been rendered, but further held that, the allowance being a lump sum in each case, covering such services and also other services of a different character, the order would have to be reversed and the cause remanded for making allowances for the particular services which are within the statute.
We see no necessity for modifying the mandate in any way. The district judge will proceed to ascertain how much should be allowed for the particular services. He will do this either upon the record originally before him in the District Court, or, if he wishes, lie may take additional testimony. Upon reaching a conclusion, he will embody the same in an order or decree. There is nothing further for this court to do, unless one side or the other should be dissatisfied with such order or decree and should undertake to upset it by a petition to revise, a contingency which must certainly be remote since the law of the case is settled by our former opinion. •